Exhibit 99.1 NEWS RELEASE CONTACT: CreditRiskMonitor.com, Inc. Jerry Flum, CEO (845) 230-3030 ir@crmz.com FOR IMMEDIATE RELEASE CreditRiskMonitor Reports 2011 Operating Results VALLEY COTTAGE, NY—February 23, 2012—CreditRiskMonitor (Symbol: CRMZ) announced that for the year ended December 31, 2011 revenues increased 9% to $10.15 million compared to fiscal 2010, while income from operations was $1.21 million versus $1.68 million last year. Cash, cash equivalents and marketable securities at the end of 2011 increased $1.44 million, after the payment of a cash dividend of $396,000 in the third quarter of 2011, to $8.28 million from the 2010 year-end balance of $6.85 million. Jerry Flum, CEO, said, “Due to the Company’s continuing investment in sales and service staff, new data for subscribers and enhanced infrastructure, our profit was reduced despite the higher sales we achieved in 2011 over 2010. We continue to strongly believe that these expenditures will enhance our long-term prospects and we will be rewarded by this current investment. We remain debt-free and our strong balance sheet provides us with financial flexibility should investment opportunities present themselves.” CREDITRISKMONITOR.COM, INC. STATEMENTS OF INCOME FOR THE YEARS ENDED DECEMBER 31, 2 Operating revenues $ $ Operating expenses: Data and product costs Selling, general and administrative expenses Depreciation and amortization Total operating expenses Income from operations Other income, net Income before income taxes Provision for income taxes ) ) Net income $ $ Net income per share of common stock: Basic $ $ Diluted $ $ CREDITRISKMONITOR.COM, INC. BALANCE SHEETS DECEMBER 31, 2 ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities Accounts receivable, net of allowance of $30,000 Other current assets Total current assets Property and equipment, net Goodwill Deferred taxes on income - Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Deferred revenue $ $ Accounts payable Accrued expenses Deferred taxes on income - Total current liabilities Other liabilities Total liabilities Stockholders’ equity: Preferred stock, $.01 par value; authorized 5,000,000 shares; none issued - - Common stock, $.01 par value; authorized 25,000,000 shares; issued and outstanding 7,902,462 and 7,899,462 shares, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ CreditRiskMonitor (http://www.crmz.com) is an Internet-based publisher of financial information, designed to save time for busy corporate credit professionals that competes with Dun & Bradstreet, Equifax and Experian. Safe Harbor Statement: Certain statements in this press release, including statements prefaced by the words “anticipates”, “estimates”, “believes”, “expects” or words of similar meaning, constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance, expectations or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements, including, among others, those risks, uncertainties and factors referenced from time to time as “risk factors” or otherwise in the Company’s Registration Statements or Securities and Exchange Commission Reports.
